Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of invention I (claims 1-10) in the reply filed on 05/07/2021 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/07/2021.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 1, and claims 20 and 30, line 2, the use of the language “window” fails to particular point out and distinctly claim the subject matter which applicant regards as the invention. It is unclear to the examiner how the structure of the claims can be defined as a “window” when the first and second polarization images are obscured. Thus, it would appear that no light is being transmitted through the device to be properly defined as a window.
In claim 1, lines 4-5, and claims 20 and 30, lines 5-6, the use of the language “a first…filtered polarization” fails to particular point out and distinctly claim the subject matter 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10 and 21-30 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tatzel et al (U.S. Patent 8,508,681).
To the extent the claims are definite, Tatzel et al discloses a window comprising a polarizer substrate (302, 704) configured to block a filtered polarization (see figures 4A-4C and 7A-7D); an array (402a, 402b, 702a, 702b) comprising a first panel set (404c and 404g) comprising waveplates (retarders) oriented to convert a first polarization to the filtered polarization (i.e., see figures 4A-4C), the first panel set arranged within the array to obscure first polarization images (see figures 4A-4C); and a second panel set (404a and 404e) interspersed with the first panel set, the second panel set arranged within the array to obscure second polarization images (see figures 4A-4C), where the second polarization comprises a vertical polarization (see figures 4A-4C), where the first polarization comprises a horizontal polarization, a 45 degree polarization, a 135 degree polarization, a circular polarization, or any combination thereof (see figures 4A-4C and 7A-7D), where first and second panel sets are interspersed in a checkered pattern, crossing line pattern, diagonal crossing line pattern, a fractal pattern, a multi-.
8.	Claims 9 and 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
9.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the polarizer, the first panel set, the second panel set, the third panel set and the fourth panel set must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320.  The examiner can normally be reached on Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



RDS
May 22, 2021

/RICKY D SHAFER/Primary Examiner, Art Unit 2872